                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )     CASE NO.: 1:15-CR-00453
                                               )
                        Plaintiff,             )     JUDGE PATRICIA A. GAUGHAN
                                               )
           vs.                                 )
                                               )
 KENNETH JACKSON et. al.,                      )     DEFENDANT'S SENTENCING
                                               )     MEMORANDUM
                        Defendants.            )
                                               )

       Now comes the Defendant, Kenneth Jackson, by and through his counsel, Kevin M.

Cafferkey, and files this Sentencing Memorandum. Mr. Jackson respectfully requests this

Honorable Court to consider a sentence sufficient, but not greater than necessary, to comply with

the purposes of 18 U.S.C. § 3553. Mr. Jackson incorporates herein by reference his original

sentencing memorandum, filed in this matter. Mr. Jackson is respectfully requesting this

Honorable Court to consider all of the legal arguments as well as mitigation arguments presented

herein and impose a reasonable sentence. Mr. Jackson is requesting that he be given credit for

time served since the date of his arrest, August 14, 2015 through current. A more thorough

explanation of this request is set forth in the attached Memorandum in Support.


                                                    Respectfully Submitted,

                                                    /s/ Kevin M. Cafferkey_______
                                                    KEVIN M. CAFFERKEY, (#0031470)
                                                    Attorney for the Defendant
                                                    55 Public Square
                                                    2100 Illuminating Building
                                                    Cleveland, OH 44113
                                                    (216) 363-6014
                                                    kmcafferkey@hotmail.com




                                               1
                                    MEMORANDUM IN SUPPORT

I.    BACKGROUND.

          On December 15, 2015, Kenneth Jackson Jr. was named in a 28-count Indictment,

alleging multiple counts of carjacking in violation of 18 U.S.C. § 2119(1) and using/carrying a

firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). On May 3, 2017, Mr.

Jackson was found guilty by a jury of Counts 1, 2, 6, 7, 10, and 11 of the Indictment for the July

25, 2015 carjacking of victim D.G and the July 26, 2015 carjacking of victims G.B. and Z.N. On

March 12, 2019, the Sixth Circuit Court of appeals vacated one of Jackson’s firearms convictions

and remand his case for a resentencing hearing, stating specifically:

                 Jackson’s conviction for violation of § 924(c) under Count 11 is
                 VACATED and we remand for resentencing. The remainder of
                 Jackson’s convictions, as well as Palmer’s convictions and
                 sentence, are AFFIRMED.

The Sixth Circuit did not consider Jackson’s Appellate argument as to the reasonableness of his

sentence, as the case was remanded for a full re-sentencing hearing, specifically stating "Because

we remand for resentencing, we do not reach Jackson’s argument on this point."

II.       GUIDELINE RANGE.

          The total offense adjusted offense level in Mr. Jackson's presentence report ("PSR") is

twenty-seven (27). (PSR, R. 215, PAGE ID 2843). Mr. Jackson receives six (6) criminal history

points for his juvenile convictions, establishing a criminal history category of III. Id. at PAGE

ID 2843. Based upon an adjusted offense level of twenty-seven (27) and a criminal history

category of III, his guideline range is 87 months to 108 months imprisonment as to Counts 1, 6,

and 10.

          At his original sentencing hearing of August 23, 2017, this Honorable Court considered

all of the arguments of the government and defense counsel, as well as the §3553(a) factors and



                                                 2
sentenced Mr. Jackson to the custody of the Bureau of Prisons to be imprisoned for a term of 87

months as to Counts 1, 6, and 10, to be served concurrently. (Sent. Trans., R. 197, PAGE ID

1691).

         In its current sentencing memorandum, the government argues for a sentence at the

highest end of the range, stating: "The government submits in light of the sentence in Count 11

being vacated, the Court should entertain a guideline sentence of 108 months at the highest end

of the range, or even an upward variance from the guidelines." (Gov. Sent. Memo, R. 217, PAGE

ID 2872). Mr. Jackson prevailing in his legal appeal does not provide any reasoning to support

an increased level of punishment pursuant to the §3553(a) factors. The government also points

out, "The facts today are the same as they were when this Court first sentenced Jackson." (Gov.

Sent. Memo., R. 217, PAGE ID 2872). Considering all the facts the same as they were presented

during his first sentencing hearing, this Honorable Court determined that a concurrent sentence

of 87 months imprisonment as to Counts 1, 6, and 10 of the Indictment was sufficient, but not

greater than necessary to achieve the statutory goals of sentencing.

         The only new facts for this Honorable Court to consider are (1) The change in law, i.e.

the First Step Act and the Sixth Circuit's ruling; and (2) Mr. Jackson's post offense rehabilitation

throughout the approximately 1,404 days he has spent incarcerated in this matter.

III.     THE APPLICATION OF THE FIRST STEP ACT.

         On December 21, 2018, the First Step Act was signed into law. Section 403 of the First

Step Act revised § 924(c)(1)(C) by providing that the higher penalty for a “second or subsequent

count of conviction” under section 924(c) is triggered only if the defendant has a prior section

924(c) conviction that has become final. Further the Act provides that the amendments to section

924(c) shall apply to any offense that was committed before the date of enactment of the




                                                 3
Act if a sentence for the offense has not been imposed as of such date of enactment. As a

result, Mr. Jackson is statutorily entitled to the application of the First Step Act at his upcoming

sentencing hearing because a sentence for his offense has not been imposed. This Honorable

Court will be issuing a sentencing determination as to Counts 1, 2, 6, 7, 10, and 11 of the

Indictment at the upcoming sentencing hearing. As a result, the language of the First Step Act

and the Congressional intent is clear, Mr. Jackson qualifies for relief under the new law.

       In Mr. Jackson's Final Revised Presentence Report, the Probation Department replied to

the Defendant's objection, stating:

               In Dorsey v. United States, 567 U.S. 260 (2012), the Court outlined
               that Section 109 sets a default rule that the penalties for a crime are
               those in place when the defendant commits it, and that courts
               therefore “must assume that Congress did not intend [new]
               penalties to apply unless it clearly indicated to the contrary.”
               Therefore, per the Sixth Circuit Court of Appeals decision, Count
               11 of the Indictment in this case is vacated and the remaining
               counts stand affirmed.

(PSR, R. 218, PAGE ID 2902). In Dorsey, the United Sates Supreme Court held that the reduced

mandatory minimum sentences for "crack cocaine" under the Fair Sentencing Act of 2010

applied to defendants who committed a crime before the Act went into effect but who were

sentenced after that date. The Act's silence on how to apply its new rules, before the effective

date or not, caused a split among the Justices on how to interpret its new lenient provisions.

Dorsey had been convicted of possession before the new rules came into effect but was

sentenced after the effective date. The Court concluded that Congress intended the Fair

Sentencing Act's new, lower mandatory minimums to apply to the post-Act sentencing of pre-

Act offenders because it was the Act's " plain import" or "fair implication." Id. at 281. In the First

Step Act, Congress chose language that points clearly toward that same result: the date of

sentencing in the district court controls application of the new, more lenient terms. Lastly, in



                                                  4
response to the Probation Department's argument that the remaining counts stand affirmed, Mr.

Jackson would agree that the remaining counts stand affirmed, but that the potential legal and

statutory penalties for those affirmed counts has now changed. He is seeking relief under the

change in law, not the count of conviction.

       Mr. Jackson's case was remanded for a full re-sentence hearing. "In the absence of an

explicit limitation, the remand order is presumptively a general one." United States v. Moore,

131 F.3d 595, 598 (6th Cir. 1997). “A limited remand must convey clearly the intent to limit the

scope of the district court's review.” United States v. Campbell, 168 F.3d 263, 267 (6th Cir.

1999). As a result of Mr. Jackson's sentence being vacated and the Sixth Circuit ordering a full

re-sentencing hearing, the Congressional intent is to provide Mr. Jackson the appropriate relief

under the First Step Act. The government's sentencing memorandum contradicts itself. The

government is asking this Honorable Court to not consider this to be a full resentencing hearing

with regards to the First Step Act, while also arguing that this Honorable Court is permitted to

consider this to be a full resentencing hearing to justify the upward departure the government is

requesting:

               When a district court sentences a defendant after a remand, it is
               permitted to revisit the entire sentencing procedure, unless the
               remand order prohibits it. United States v. Bond, 171 F.3d 1047,
               1048 (6th Cir. 1999). The Court is even permitted to impose a
               sentence higher than the original one, if that increase is due to
               specific conduct or events that have taken place since the
               original sentence, and not due to vindictiveness. See North
               Carolina v. Pearce, 395 U.S. 711, 725-26 (1969); United States v.
               Rodgers, 278 F.3d 599, 603 (6th Cir. 2002).

(Gov. Sent. Memo., R. 217, PAGE ID 2872). As a result of the forgoing, Mr. Jackson objects to

the PSR's determination that he is subject to a consecutive twenty-five (25) year imprisonment as




                                               5
to Count 7 in paragraphs 46, 72, 108 and 110 and asks that this Honorable Court apply the First

Step Act.

III.   POST OFFENSE REHABILITATION AND REMORSE.

       Contrary to the government's argument in its sentencing memorandum, Mr. Jackson will

explain to this Honorable Court his remorse for his bad decisions, what he has learned since that

time in his life, and what he has done to better himself while incarcerated. At the time of his re-

sentencing hearing, Mr. Jackson will have been incarcerated for three (3) years, ten (10) months

and four (4) days. Prior to his arrest and incarceration in this matter, Mr. Jackson had never

served any sentence of incarceration. He was only eighteen (18) years old.

       This Honorable Court originally imposed a sentence of 771 months imprisonment,

essentially a life sentence of sixty-four (64) years. Mr. Jackson was young and admittedly

immature at the time he committed these offenses. He has grown up extensively over these last

few years. Mr. Jackson would like to apologize for his past behavior. When he arrived at

Hazleton, a high security U.S. penitentiary, Mr. Jackson did not realize what he had gotten

himself into. As the months went on, he began to realize and it truly sunk in that he was never,

ever, going to come home. Mr. Jackson became depressed but realized that he had to do

something positive to give his life meaning and purpose. Mr. Jackson distanced himself from the

younger, rowdy crowd in prison. He tried to find older inmates that could provide him with a

positive atmosphere and help him with his depressive state. These inmates let Mr. Jackson know

that his life was not over and gave him hope that someday, he would get out of prison and return

to society. Mr. Jackson further states:

               "Your honor, I enrolled in GED classes. I have been waiting to
               take the test for a year. I took art classes and took a course in anger
               management. The programs are limited in Hazleton but I took what
               was available. I worked on basically becoming a man. I followed



                                                 6
the rules and stayed away from anyone that was trying to commit
infractions. My only shot (discipline) was for being out of place. I
got a 30 day commissary restriction for that. I have not been
involved in any fights, contraband, or drug use.

A sentence of 64 years does change someone. It was a blessing and
a curse. It opened my eyes to what life is about and who really
cares for me. The streets don't care for me, my family does. I know
I hurt my family and I want to make it up to them.

Prior to my arrest, I would wake up at home in Cleveland and go
right out on the streets. I spent my days doing nothing. I was using
drugs and making bad decisions. And when you use drugs every
day, it clouds your mind and judgment. I looked up to people on
the streets. I followed them and used drugs with them. I have now
realized the people in the streets weren't trying to help me, they
wanted to keep me down with them. I was doing nothing with my
life when I got arrested.

Now my days in Hazleton begin with waking up at 6:00 a.m. I am
in a two man cell. I wake up, brush my teeth, wash my face, and go
work out in the recreation yard for some exercise. I would shower
and go to my GED class from 8:00 to 9:00 am. Then I would have
arts and craft class to help clear my mind until 10:30 am. After
lunch I have a few hours of free time. I would sit and study, while
also taking time to get help with my studies from older people.
They helped teach me about real estate and business management.
After dinner, I would go to my anger management program. My
days ended with an hour or so of TV and then lights out and back
in the cell at 8:45 pm. This has been my schedule every day for
almost two (2) years. I came into Hazelton with a security level of
32 with high custody and now it has dropped to 27.

During these two years, I have had a lot of time to think about how
my actions affected other people, most specifically the victims in
this case. I know my actions scared them and I would like to
apologize for what I have done.

I was never thinking about how what I did impacted other people.
Now it is all I can think about. I have grown a lot at Hazelton and
had a lot of time to think. I feel very bad about what I did and I
wish I could take it all back. I pray the victims are all okay and can
someday forgive me for my mistakes. I was 18 but acting like a
dumb kid back then. Now, I am almost 23, but I feel like I am 30
because of how much I have learned and grown.




                                  7
                Your Honor, I am mad at myself for what I did. I realize you were
                just doing your job to protect the community when you sentenced
                me. I was the problem. I know I was the problem. I stand before
                you a changed man. I know actions speak louder the words and I
                hope that you can see that I have worked hard to stay out of trouble
                the last two (2) years and do everything I can to prove to you, my
                family, and myself that my life can and does have purpose. I was
                out of control back then. I hope that you can see my remorse and
                growth, and that I can be a law abiding person in the future when I
                am released from prison.

                When I was in the streets, I never thought about my future. Now it
                is what I think about every day. I know that I am not getting out
                today, or anytime soon for that matter, but the first thing I am
                going to do is get my driver's license. I want to enroll in school. I
                want to get a job. Most importantly, I want to be there for my
                children. I have missed their entire lives. I want to work the hardest
                I can to make sure they never make the same mistakes I did. I want
                to be a success story. Thank you for your time.

Based upon the foregoing, Mr. Jackson respectfully requests this Honorable Court to consider

his post conviction remorse and rehabilitation and remorse when imposing a sentence in this

case. Mr. Jackson's post-offense rehabilitation and remorse in the instant case are sufficiently

atypical of defendants similarly situated to Mr. Jackson to possibly even justify a reduction in

his sentence under the guidelines.

IV.     EVALUATION OF 18 U.S.C.A. §3553(a) FACTORS TO DETERMINE A
        REASONABLE SENTENCE.

      A. LAW.

        In fashioning an appropriate sentence, the District Court cannot presume that the

Guideline range is reasonable but rather must also consider the factors enumerated in 18 USC

3553(a) to determine if an adjustment is warranted. United States v. Booker, 543 U.S. 220, 245-

46, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). 18 U.S.C 3553(a) requires the Court to impose a

sentence that is sufficient, but not greater than necessary and lists factors to be considered in

imposing a sentence. Those factors include: (1) the nature and circumstances of the offense and



                                                  8
the history and characteristics of the defendant; (2) the need for the sentence imposed to reflect

the seriousness of the offense, provide just punishment, afford adequate deterrence to criminal

conduct, protect the public from further crimes of the defendant, provide the defendant with

needed training, care or treatment; (3) the kinds of sentences available; (4) the kinds and range of

sentence under the guidelines; (5) pertinent policy statements by the Sentencing Commission;

and (6) “the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct”, and (7) the need to provide restitution.

       Since Booker and its progeny, the sentencing court may now consider even those

mitigating factors that the advisory guidelines prohibit, e.g., poverty, racial discrimination and

humiliation, drug abuse and addiction, dysfunctional family background, lack of guidance as a

youth, etc. See: United States v. Ranum, 353 F. Supp.2d 984 (E.D. Wisc. 2005) (“the guidelines”

prohibition of considering these factors cannot be squared with the Section 3553(a)(1)

requirement that the court evaluate the “history and characteristics” of the Defendant... thus, in

cases in which a Defendant's history and characteristics are positive, consideration of all of the

Section 3553(a)(1) factors might call for a sentence outside the guideline range”).

   B. ARGUMENT

       Mr. Kenneth Jerome Jackson Jr. was born on October 14, 1996 in Cleveland, Ohio and is

currently twenty-two (22) years old. Mr. Jackson was initially raised by his mother who was

addicted to drugs. As a result, when he was three (3) years old, Mr. Jackson was placed in the

custody and care of Gloria Jimenez, his great Aunt. Ms. Jimenez provided him with a stable

home but he struggled without having his parents in his life. Mr. Jackson considered Ms.

Jimenez his mother and was devastated when she passed away when he was seventeen (17) years

old. After his Aunt's death, Mr. Jackson went to live with his biological father and was separated




                                                 9
from his brother. Mr. Jackson began acting out and making bad decisions after this major life

change. Based upon his criminal history, it is clear that the Defendant did not have any criminal

conduct until after her death, with all of his prior criminal offenses occurring in a three (3) month

span between September 29th and December 27th of 2013.

       This Honorable Court must choose a sentence that reflects the seriousness of the offense,

promotes respect for the law, provides just punishment for the offense, affords adequate

deterrence to criminal conduct, protects the public from further crimes of the defendant, and

provides the defendant with needed training, care and treatment. 18 U.S.C. § 3553(a)(2). Mr.

Jackson's presentence report chronicles the significant mental health problems and educational

disabilities of the Defendant. Even given those challenges, Mr. Jackson has taking active steps

towards earning his GED while incarcerated. Mr. Jackson has had a difficult childhood and was

still an adolescent at the time of his arrest in this case. Based upon the foregoing, Mr. Jackson

respectfully requests this Court to give due consideration to all of his mitigating factors including

his disadvantaged childhood when imposing a reasonable sentence.

V.     CONCLUSION

       Mr. Jackson respectfully requests that this Honorable Court consider all of the 18 U.S.C.

§ 3553(a) factors and arguments described above and impose a sentence that is sufficient but not

greater than necessary to achieve the statutory goals of sentencing.

                                                      Respectfully Submitted,

                                                      /s/ Kevin M. Cafferkey_______
                                                      KEVIN M. CAFFERKEY, (#0031470)
                                                      Attorney for the Defendant
                                                      55 Public Square
                                                      2100 Illuminating Building
                                                      Cleveland, OH 44113
                                                      (216) 363-6014
                                                      kmcafferkey@hotmail.com



                                                 10
                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2019 a copy of the foregoing motion was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                     /s/ Kevin M. Cafferkey_______
                                                     KEVIN M. CAFFERKEY, (#0031470)
                                                     Attorney for the Defendant




                                                11
